Case 13-83271   Doc 33   Filed 12/11/18 Entered 12/11/18 14:50:06   Desc Main
                           Document     Page 1 of 5
Case 13-83271   Doc 33   Filed 12/11/18 Entered 12/11/18 14:50:06   Desc Main
                           Document     Page 2 of 5
Case 13-83271   Doc 33   Filed 12/11/18 Entered 12/11/18 14:50:06   Desc Main
                           Document     Page 3 of 5
Case 13-83271   Doc 33   Filed 12/11/18 Entered 12/11/18 14:50:06   Desc Main
                           Document     Page 4 of 5
Case 13-83271   Doc 33   Filed 12/11/18 Entered 12/11/18 14:50:06   Desc Main
                           Document     Page 5 of 5
